Citation Nr: 9927362	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-16 652	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from March 1956 through 
January 1960 and from September 1960 through September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which determined that the veteran had 
not submitted new and material evidence to reopen his 
previously denied claim for service connection for a back 
disorder.  


FINDINGS OF FACT

1.  In a January 1990 decision, the RO denied the veteran's 
claim for service connection for spondylolysis, but did not 
deny service connection for any other back disorder. 

2.  The record contains the veteran's allegation that he 
sustained a back injury in service, and a medical opinion 
linking the veteran's current back disorder to his documented 
in-service back treatment.  


CONCLUSIONS OF LAW

1.  The RO's January 1990 decision is not a final decision on 
the issue of entitlement to service connection for a back 
disorder.  38 C.F.R. §§ 20.302;  20.1103 (1998).

2.  The veteran's claim of entitlement to service connection 
for a back disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO certified for appeal the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disorder.  
However, the record reflects that the RO did not previously 
deny service connection for any of the back disorders for 
which the veteran now claims benefits.  Rather, according to 
a letter of notification sent to the veteran after a January 
1990 rating decision, the RO denied the veteran service 
connection for spondylolysis only.  The veteran's back 
disorder has been variously diagnosed as spondylolysis, back 
pain with osteoporosis, osteoarthritis and a herniated disc 
at L5-S1.  Because the RO has not yet decided whether service 
connection should be granted for back pain with osteoporosis, 
osteoarthritis and a herniated disc at L5-S1, and these are 
the conditions for which the veteran seeks benefits, the 
Board has recharacterized the issue on appeal as entitlement 
to service connection for a back disorder.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).   

The veteran alleges that he is entitled to service connection 
for a back disorder that was caused by a back injury 
sustained in service.  Based on the veteran's contention, 
which is presumed to be credible for the purpose of 
determining well groundedness, and on medical evidence of 
record linking the veteran's current back disorder to his 
period of active service, the Board finds the claim well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991). 


REMAND

A preliminary review of the record discloses that additional 
development is required prior to the Board's review of this 
claim.  In support of his claim, the veteran submitted a 
statement from Kurt Zimmer, M.D. dated February 1998.  In 
this statement, Dr. Zimmer indicated that in making his 
assessment of the veteran's back disorder, he reviewed VA x-
ray reports of the lumbosacral spine in both AP and lateral 
views dated July 7, 1993 and a CT scan of the lumbosacral 
spine without contrast dated November 26, 1997.  However, 
none of these reports have been associated with the claims 
file and need to be secured. 

A review of Dr. Zimmer's statement reveals that he formulated 
his opinion that the veteran's current back disorder is 
causally related to his period of active service without 
conducting a physical examination of the veteran.  Moreover, 
Dr. Zimmer did not include the rationale on which he based 
his opinion or explain the significance of the veteran's 1989 
diagnosis of spondylolysis.  In March 1998, the veteran 
requested that he be afforded a VA examination of his back.  
In light of Dr. Zimmer's less than comprehensive opinion, the 
Board agrees that a VA examination would help to determine 
the etiology of the veteran's back disorders.  The veteran is 
advised that a failure to report to an examination might 
result in the denial of his claim.  38 C.F.R. § 3.655(b) 
(1998)

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of this case is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should request the veteran to 
specify when and where he has received 
medical treatment for his back since his 
separation from service in 1963 and to 
provide the RO with the appropriate 
authorizations to obtain records of this 
treatment.  In addition to any other 
records identified by the veteran, the RO 
should obtain the VA x-ray reports and CT 
scans dated July 7, 1993 and November 26, 
1997 referenced in Dr. Zimmer's statement 
and associate them with the claims file.

2.  After the development requested in 
the first paragraph has been completed, 
the veteran should be scheduled for 
examination to ascertain the nature, 
severity and etiology of his back 
disorders.  The examiner should conduct 
any and all indicated evaluations, 
studies and tests deemed necessary, and 
diagnose all back conditions from which 
the veteran suffers.  Thereafter, the 
examiner should indicate whether it is at 
least as likely as not that any of the 
diagnosed back conditions are related to 
the veteran's period of active service.  
The veteran's claims file should be made 
available to the examiner.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all of 
the evidence of record.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto before the record is 
returned to the Board for further review.

The purpose of this REMAND is to develop further the 
veteran's claim, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the claim's merits.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO; 
however, he is not obligated to act unless otherwise 
notified.  Kutscherousky v. West, 12 Vet.App. 369 (1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals







